DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               J.R., the father,
                                  Appellant,

                                      v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                GUARDIAN AD LITEM PROGRAM,
                         Appellees.

                               No. 4D17-1871

                           [August 24, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kirk C. Volker, Judge; L.T. Case No. 502016DP000692JM.

  Antony P. Ryan, Regional Counsel, and Paul O’Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm
Beach, for appellant.

  Meredith K. Hall, Bradenton, for appellee Department of Children and
Families.

   Sara Elizabeth Goldfarb, Sanford, for appellee Guardian Ad Litem
Program.

PER CURIAM.

   Affirmed.

WARNER, LEVINE and CONNER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.